DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 2, 8, 14 and 19 are amended.
Claims 1, 21 are canceled.
Claims 22 are withdrawn.
Claims 2-20 are pending.

Response to Remarks
35 U.S.C. § 103
Applicant contends references Faith nor White pay no regard to the same pairing of mobile phone and second mobile phone in two separate environments in view of NFC communication range limitations. However, with regards to these claim amendments, new reference Lin teaches “the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link” (Fig.13; paras 86, 181-183) and “wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link” (paras 125-126, 187, 239, 259, 273). Accordingly, this contention is unpersuasive.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3, 5-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0191237 A1 to Faith et al. (hereinafter "Faith") in view of US 7,434,723 B1 to White et al. (hereinafter "White") and further in view of US 2010/0082481 A1 to Lin et al. (hereinafter "Lin").


Claim 2:
Faith teaches:
near field communication circuitry (Fig.7 item 32(g); paras 103-104)
a cellular communication circuit (Fig.7 item 32(g); paras 103-104)
a memory (Fig.7 item 32(b); para 101)
at least one processor to (Fig.7 item 32(c); para 105)
establish a trust relationship, at a first time, between the mobile phone and a second mobile phone over a  … link by verifying a physical presence of the second mobile phone relative to the mobile phone (Fig.6B; para 96)
join, based on the trust relationship, a secured connection with the second mobile phone over a cellular network at a second time after the first time, the cellular network different from the … Link (paras 49, 96)
in response to validating the payment request based on the trust relationship (paras 35, 96)
transmit, to the second mobile phone and over the cellular network, payment information including account information associated with a user of the mobile phone (paras 62, 96)
Faith does not teach:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link
receive, from the second mobile phone and over the cellular network after the second time, a payment request
White teaches:
receive, from the second mobile phone and over the cellular network after the second time, a payment request (Fig.2a item 202; 4:3-58, 5:54 to 6:9, 6:40-65, 7:16-25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile phone of Faith to include receiving a payment request from the second mobile phone and over the cellular network after the second time, as taught by White, in order to improve payment security (White, 1:20 to 2:8).
Faith in view of White does not teach:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link
Lin teaches:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link (Fig.13; paras 86, 181-183)
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link (paras 125-126, 187, 239, 259, 273)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile phone of Faith in view of White to include a Near Field Communication link, the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link, and wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link, as taught by Lin, in order to improve NFC transaction security (Lin, paras 181-185).

Claim 8:
Faith teaches:
establish a trust relationship, at a first time, between the first mobile phone and a second mobile phone over a … link by verifying a physical presence of the second mobile phone relative to the first mobile phone (Fig.6B; para 96)
join, based on the trust relationship, a secured connection with the second mobile phone over a cellular network at a second time after the first time, the cellular network different from the … Link (paras 49, 96)
in response to validating the payment request based on the trust relationship (paras 35, 96)
transmit, to the second mobile phone and over the cellular network, payment information including account information associated with a user of the first mobile phone (paras 62, 96)
Faith does not teach:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link
receive, from the second mobile phone and over the cellular network after the second time, a payment request
White teaches:
receive, from the second mobile phone and over the cellular network after the second time, a payment request (Fig.2a item 202; 4:3-58, 5:54 to 6:9, 6:40-65, 7:16-25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more non-transitory machine readable media of Faith to include receiving a payment request from the second mobile phone and over the cellular network after the second time, as taught by White, in order to improve payment security (White, 1:20 to 2:8).
Faith in view of White does not teach:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link
Lin teaches:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link (Fig.13; paras 86, 181-183)
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link (paras 125-126, 187, 239, 259, 273)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more non-transitory machine readable media of Faith in view of White to include a Near Field Communication link, the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link, and wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link, as taught by Lin, in order to improve NFC transaction security (Lin, paras 181-185).

Claim 14:
Faith teaches:
establishing, by executing an instruction with at least one processor, at a first time, a trust relationship between a first mobile phone and a second mobile phone over a … link by verifying a physical presence of the second mobile phone relative to the first mobile phone (Fig.6B; para 96)
joining, based on the trust relationship, a secured connection with the second mobile phone over a cellular network at a second time after the first time, the cellular network different from the … Link (paras 49, 96)
in response to validating the payment request based on the trust relationship (paras 35, 96)
transmitting, by the first mobile phone and to the second mobile phone over the cellular network, payment information including account information associated with a user of the first mobile phone (paras 62, 96)
Faith does not teach:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link
receiving, by the first mobile phone and from the second mobile phone over the cellular network after the second time, a payment request
White teaches:
receiving, by the first mobile phone and from the second mobile phone over the cellular network after the second time, a payment request (Fig.2a item 202; 4:3-58, 5:54 to 6:9, 6:40-65, 7:16-25)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Faith to include receiving a payment request from the second mobile phone and over the cellular network after the second time, as taught by White, in order to improve payment security (White, 1:20 to 2:8).
Faith in view of White does not teach:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link
Lin teaches:
Near Field Communication link … the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link (Fig.13; paras 86, 181-183)
wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link (paras 125-126, 187, 239, 259, 273)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Faith in view of White to include a Near Field Communication link, the physical presence indicative of the mobile phone and the second mobile phone inside a communication range of the Near Field Communication link, and wherein the mobile phone and the second mobile phone are outside the communication range of the Near Field Communication link, as taught by Lin, in order to improve NFC transaction security (Lin, paras 181-185).

Claims 3, 9 and 15: 
Faith in view of White in view of Lin discloses all limitations of claims 2, 8 and 14. Lin also discloses:
exchanging, between the [first] mobile phone and the second mobile phone, unique identification numbers that identify the [first] mobile phone and the second mobile phone (para 184)

Claims 5, 11 and 16: 
Faith in view of White in view of Lin discloses all limitations of claims 2, 8 and 14. Lin also discloses:
receiving a list of applications from the second mobile phone, the list of applications corresponding to applications executed on the second mobile phone that are authorized to request payment information from the [first] mobile phone (para 184)

Claims 6, 12 and 17: 
Faith in view of White in view of Lin discloses all limitations of claims 2, 8 and 14. White also discloses:
retrieving [retrieve] the payment request by (Fig.2a item 202; 4:3-58, 5:54 to 6:9, 6:40-65, 7:16-25)
Lin also discloses:
sending [encryption measures] to the second mobile phone over the Near Field Communication link (Fig.13 item 406, para 185)
establishing a secured communication connection between the [first] mobile phone and the second mobile phone using the [encryption measures] sent over [from the first mobile phone via] the Near Field Communication link (Fig.13 item 406, para 185)
Faith in view of White in view of Lin does not explicitly disclose a public key of a public/private key pair. However, Examiner takes Official Notice that a public key of a public/private key pair is old and well known in the art. Therefore, it would have been obvious to one of the ordinary skill in art at the time invention was made to substitute the encryption measures disclosed in Lin with a public key of a public/private key pair.






Claims 7, 13 and 18: 
Faith in view of White in view of Lin discloses all limitations of claims 2, 8 and 14. Lin also discloses:
sending payment parameters to the second mobile phone [for establishing the trust relationship] (Fig.11A item 336, Fig.11B item 366, Fig.12A item 410, Fig.12B item 440, Fig.12C item 458, paras 125-126, 171, 176, 186, 192, 197)
The limitation “the payment parameters including at least one of a maximum currency amount per transaction or a time period during which the payment information may be obtained from the [first] mobile phone” is interpreted as nonfunctional descriptive material of the “payment parameters” and thus, does not serve to differentiate the claim from the prior art. To be given patentable weight, the claim limitation must be in a functional relationship to the product (or process) to which it is associated. See MPEP 2111.05; In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); Ex parte Nehls, 88 USPQ2d 1883 (BPAI 2008).

Claims 19-20:
According to Applicant "the prior art applicable to one species would be applicable to the other species" and "there is no indication in the Restriction Requirement as to how the claims would raise different non-prior art issues, and a review of the claims does not provide any indication that that would be the case" (see pages 3 and 4, “Additionally…”, Petition for review by the Technology Center SPRE dated 6/11/20). Therefore, claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Faith in view of White in view of Lin as Examiner considers the combination Admitted Prior Art (MPEP 2129 I).

Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Faith in view of White in view of Lin and further in view of US 2008/0222711 A1 to Michaelis (hereinafter "Michaelis").

Claims 4 and 10:
Faith in view of White in view of Lin discloses all limitations of claims 2 and 8. Faith in view of White in view of Lin does not disclose:
sending a shared passkey to the second mobile phone
Michaelis discloses:
sending a shared passkey to the second mobile phone (“password” paras 64, 70, 81)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile phone, one or more non-transitory machine readable media, and method of Faith in view of White in view of Lin to include sending a shared passkey to the second mobile phone, as taught by Michaelis, in order to improve transaction security (Michaelis, paras 2-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sun (US 20100310077 A1): Method for generating a key pair and transmitting a public key or request file of a certificate in security
Hui (US 20090046853 A1): Method and system for generating a pair of public key and secret key
Rowley (US 20080123862 A1): Secure information transfer using dedicated public key pairs
Cuellar (US 20050120202 A1): Use of a public key key pair in the terminal for authentication and authorization of the telecommunication user with the network operator and business partners
Wiener (US 20030110376 A1): Method and system for providing updated encryption key pairs and digital signature key pairs in a public key system
Liskov (US 6411715 B1): Methods and apparatus for verifying the cryptographic security of a selected private and public key pair without knowing the private key
Venkatesan (US 6091819 A): Accelerating public-key cryptography by precomputing randomly generated pairs

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ari Shahabi whose telephone number is (571)272-2565. The examiner can normally be reached M-F: 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on 571-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Ari Shahabi/Examiner, Art Unit 3685     

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685